Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on 08/01/2022 has been entered. Claims 1-7 are now pending in the application. Claim 1 has been amended and new claim 7 has been added by the Applicant.

Election/Restrictions

Newly submitted claim 7 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The newly added independent claim 7 is directed to species depicted in Fig. 7 and related descriptions. This species is distinct and different from species claimed in amended claim 1 and depicted in Fig. 1-2 and related descriptions. The species of Figs. 1-2 and 7 are independent or distinct because the magnifier head mounted display (HMD) of species Figs. 1-2 includes fixing member with one auxiliary belt that contacts top of the user’s head. On the other hand the magnifier head mounted display (HMD) of species Fig. 7 includes fixing member in form of a support portion that covers entirety of the user’s head. In addition, these species are not obvious variants of each other based on the current record.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 7 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on continuation of national stage of application PCT/IB2018/000739 (IB).

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-6 is rejected under 35 U.S.C. 103 as being unpatentable over Stafford US 20180093176 A1 (of record) in view of Johnson et al. (hereafter Johnson) US 5954642 A. 
In regard to independent claim 1, Stafford teaches (see Figs. 1-11) a medical magnifier device of a head-mounted type (i.e. as optical conveyance system for stereoscopic vision with head mounted display, including medical applications e.g. remote examination, examination assistance, remote surgery, remote surgery assistance, e.g. HMD 110,100A with electronic device 100, Abstract, paragraphs [07-08, 50-57, 61-64, 67-71, 81-86, 90-94, 99-103], as depicted in e.g. Figs. 1C-2G, 6A-8, 10-11), the medical magnifier device (110/100) comprising: 
a device body that includes a face pad coming into contact with a face of a user and covers left and right eyes of the user (i.e. body of HMD 110 with back side and cutout 117 for positioning the HMD 110 on the user's face and nose and over user’s eyes, paragraphs [51-52, 81-82, 94, 99-102, e.g. Figs. 1C. 6A-B. 8, 10); 
a fixing member used to fix the device body to a head of the user (strap or band for securing 110 to user’s head, paragraphs [51-52], e.g. Figs. 8, 10); 
an imaging unit that includes a zoom lens provided in front of the device body (i.e. optical receiver with camera lens with zoom, e.g. 121(103),105,151-153, e.g. paragraphs 50-57, 63, 85-86], e.g. Figs. 2-3, 6A-D) and performs digital conversion on a magnified image acquired through the zoom lens (i.e. as digital processing of visual inputs from camera optical receivers, paragraphs [08, 50, 54, 62, 90-91], e.g. Fig. 7); and 
at least one monitor that is provided in front of the left and right eyes of the user at the inside of the device body and display the magnified image digitally converted by the imaging unit (i.e. as processed images are displayed to user eyes through display viewing optics 115, paragraphs [52-54], e.g. Figs. 1C-D, 2, 6D). But Stafford is silent about comprising an auxiliary belt that comes into contact with the top of the head (as the head mounted display has the strap or band for securing 110 to user’s head, paragraphs [51-52], e.g. Figs. 8, 10). 
However, Johnson teaches in the same field of invention of Adjustable Head Mounted Display And System (used for surgery and medical diagnostic applications, see Figs. 3-4, Title, Abstract, col. 1 lines 10-15, col. 2 line 25-col. 3 line 40, col. 5 line 50-col. 6 line 67) and further teaches that the medical magnifier device of a head-mounted type includes an auxiliary belt that comes into contact with the top of the head (i.e. as the head mounted display system 50 has suspension apparatus with crown support member 74 in addition to temporal support member 72 (similar to strap/band of Stafford), and allows to distribute the head mounted display's weight across the crown of the head and providing adjustment of the size of crown support member 74 to fit the user's head, see col. 6 line 27 – col. 7 line 22). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  adapt and modify the head mounted display having strap/band securing the HMD to user’s head of Stafford to include auxiliary belt that comes into contact with the top of user’s head as crown support member according to teachings of Johnson in order to provide distribution of the head mounted display's weight across the crown of the head, and provide adjustment of the size of crown support member to fit the user's head, (see Johnson, col. 6 line 27 – col. 7 line 22).

  Regarding claim 3, the Stafford-Johnson combination teaches the invention as set forth above, and Stafford teaches (see Figs. 1-11) that the device (110/100) is used for obstetrics and gynecology cancer screening (it is noted that this limitation is intended specific use of the device, as such the HMD optical system for stereoscopic vision is used for medical applications including remote examination, examination assistance, remote surgery, remote surgery assistance, and is fully capable of other medical applications as those above,  as device HMD 110,100A with electronic device 100, Abstract, paragraphs [07-08, 50-57], where it is held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Because the prior art device meets all the structural limitations of the claimed apparatus it therefore also meets the limitation regarding medical applications of obstetrics and gynecology cancer screening since he optical system is used for medical applications including remote examination, examination assistance, remote surgery, remote surgery assistance. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material” and the body of the claim recited “means for mixing ..., said mixing means being stationary and completely submerged in the developer material”. The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). See MPEP § 2114). 
Regarding claim 4, the Stafford-Johnson combination teaches the invention as set forth above, and Stafford teaches (see Figs. 1-11) that the device (110/100) body includes window portions that are provided at both left and right sides with the imaging unit interposed therebetween  (i.e. as display viewing optics 115 include left right windows for optics 115  with the optical receiver camera lens e.g. 121, 151 in between, as depicted in e.g. Figs. 2A,C, 6D) and allow the user to visually recognize left and right sides (i.e. since optical receiver e.g. 121 and equivalents, displayed through viewing optics 115 provide stereoscopic vision within a real world environment corresponding to the combined fields of view of the backside camera and optical receiver, e.g. paragraphs [08, 62-65, 90-93]). 
Regarding claim 5, the Stafford-Johnson combination teaches the invention as set forth above, and Stafford teaches (see Figs. 1-11) further comprising: 
a remote controller that is wirelessly connected to the imaging unit  (i.e. as 100 includes wireless controller controlling receiving, displaying display content and wirelessly connected to 110 and control zooming , paragraphs [49-53, 57-59, 63]) and used to operate a magnification of the zoom lens (i.e. zooming, zoom settings, e.g. paragraphs [49-53, 57-59, 63], where it is held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Because the prior art device meets all the structural limitations of the claimed apparatus it therefore also meets the limitation regarding medical applications of obstetrics and gynecology cancer screening since he optical system is used for medical applications including camera zoom and zooming. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material” and the body of the claim recited “means for mixing ..., said mixing means being stationary and completely submerged in the developer material”. The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). See MPEP § 2114). 
Regarding claim 6, Stafford teaches (see Figs. 1-11)  that the zoom lens is provided in front of the device body to be located at a position corresponding to a point between the left and right eyes of the users (i.e. as camera lens optical receiver with zoom settings, zooming e.g. 121 is located at position corresponding to point between left and right eyes of the user 701 as depicted in e.g. Figs.  2A-C, 3G, 4D, paragraphs [61-64, 67-71, 99-103].


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Stafford US 20180093176 A1 (of record) in view of Johnson et al. (hereafter Johnson) US 5954642 A and further in view of Sen et al. (hereafter Sen, of record) US 20100113940 A1.
Regarding claim 2, the Stafford-Johnson combination teaches the invention as set forth above, and Stafford teaches (see Figs. 1-11) the invention as set for forth above, but is silent about further comprising a light that is provided in front of the device body (110/110A) to be located above the zoom lens (e.g. optical receiver with camera lens with zoom, e.g. 121(103),105,151-153).  
However, Sen teaches in the same field of invention of a wound goggles ( i.e. system for visual wound assessment on a subject tissue, 10 and HMD 207, see e.g. Figs. 1-7, Title, abstract, paragraphs [02, 05-34, 48-51, 56]) and further teaches that the system for visual wound assessment on a subject tissue further includes a light that is provided in front of the device body to be located above the zoom lens (e.g. as light 65 in front of HMD 207, above the zoom lens imaging units 85, 86, e.g. paragraphs [) to be located above the zoom lens, paragraphs [48-51], and is adapted to illuminate at least a portion of the subject tissue, surgical site, as depicted in e.g. Figs. 1-2, 6-7).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt and modify the vision HMD of Stafford to include a light in front of the device body i.e. 110to be located above the camera optical receiver zoom lens, according to teachings of Sen in order to adapt illumination to at least a portion of the subject tissue, surgical site (see Sen, paragraphs [48-51]). 


Response to Arguments

Applicant’s arguments filed in the Remarks dated 08/01/2022 with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872